Case 1:19-cr-00189-TSC Document 6 Filed 06/06/19 Page 1 of 1

-

AO 442 (Rev. 01/09) Arrest Warrant

UNITED STATES DISTRICT COURT FILED

 

for the
D soapy ltt Jf t Calem bre JUN 06 2019
Clerk, U.S. District & Bankruptcy
Courts for the District of Columbla
United States of America
v. ) Case: 19-cr-00189
JEREMY LORENZO STEVENSON ) Assigned To: Judge Tanya S. Chutkan
Assign. Date : 6/5/2019
) Description: INDICTMENT (B)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) JEREMY LORENZO STEVENSON >
who is accused of an offense or violation based on the following document filed with the court:

% Indictment © Superseding Indictment © Information © Superseding Information © Complaint
© Probation Violation Petition C Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:
JEREMY LORENZO STEVENSON, did knowingly and intentionally distribute more than five grams of methamphetamine,
a Schedule II controlled substance. (Unlawful Distribution of More Than Five Grams of Methamphetamine, in violation of
Title 21, United States Code, Sections 841(a)(1) and (b)(1)(B)(viii)).
Subject did knowingly and intentionally use any communication facility, namely a phone, in facilitating the commission of
any act or acts constituting a felony under Title 21, United States Code, Section 841(a)(1). (Using a Communication
Facility to Facilitate a Drug Trafficking Felony, in violation of Title 21, United States Code, Section 843(b))

Date: 06/05/2019 fe -

Issuing officer's signature

City and state: _ District of Columbia Hon. 2o lan M. Meviwexthor, Ws. Mozjstrate ) veje

Printed name and title

 

 

 

Return
This warrant was received on (date) _06| tel to l4 , and the person was arrested on (date) Cv(ool tq
at (city and state) \Nasauoke w , IDC ,
: >
ee
Date: ob] ou| 2619 aap SF

 

6" Arresting officer's signature
See valk Mae wrk —\osan Mache \ \

Printed name and title

 

 

 
